Citation Nr: 1725433	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-40 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a low back disability.

2. Entitlement to a disability rating in excess of 10 percent prior to October 6, 2015, for a right lower extremity disability.

3. Entitlement to a disability rating in excess of 40 percent since October 6, 2015, for a right lower extremity disability.

4. Entitlement to a disability rating in excess of 20 percent prior to October 6, 2015, for a right upper extremity disability.

5. Entitlement to a disability rating in excess of 20 percent since October 6, 2015, for a right upper extremity disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The matter is now again before the Board.


FINDINGS OF FACT

1. The Veteran's low back disability has manifested forward flexion of, at worst, 40 degrees, and most recently manifested forward flexion of, at worst, 70 degrees, but has not manifested forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2. On April 9, 2013, but not prior, there is evidence of moderate incomplete paralysis regarding the Veteran's right lower extremity disability.

3. Since October 6, 2015, there has been no evidence of severe, incomplete paralysis, with marked muscular atrophy, regarding the Veteran's right lower extremity disability. 

4. On April 9, 2013, but not prior, there is evidence of moderate incomplete paralysis regarding the Veteran's right upper extremity disability.

5. Since October 6, 2015, there has been no evidence of severe, incomplete paralysis, regarding the Veteran's right upper extremity disability.


CONCLUSIONS OF LAW

1. The Veteran has not met the criteria for a rating in excess of 20 percent for a low back disability. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.14-4.16, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2016).

2. From April 9, 2013, to October 5, 2015, the Veteran met the criteria for a 20 percent disability rating for a right lower extremity disability. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.124a, DC 8521.

3. Since October 6, 2015, the Veteran has not met the criteria for a rating in excess of 40 percent for a right lower extremity disability. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.124a, DC 8520.

4. Since April 9, 2013, the Veteran has met the criteria for a 40 percent disability rating for a right upper extremity disability. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.124a, DC 8511.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, she was afforded multiple VA examinations, and her in-service and post-service medical records were obtained. The examinations and opinions, taken together, are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate her claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

Lastly, the record reflects substantial compliance with the Board's June 2015 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The June 2015 Remand required VA, in relevant part, to obtain outstanding medical records and obtain additional examinations and medical opinions regarding the aforementioned conditions. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4. 38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Id. § 4.7. Otherwise, the lower rating will be assigned. Id. 

After reviewing the evidence, the Board finds that staged ratings are warranted because the Veteran's disability materially changed during the period on appeal. The Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991).

The Veteran seeks higher ratings for a low back disability, as well as lower and upper extremity disabilities. Each is addressed in turn. 

A. Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. The Veteran's low back disability is currently rated at 20 percent under DC 5242, pertaining to degenerative arthritis of the spine. 

Under DC 5242, a 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is 30 degrees or less. Id. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note 1. 

In this case, the Veteran was afforded VA examinations in January 2008, June 2009, April 2013 and October 2015 to assess the severity of her low back disability. These examinations and accompanying medical opinions show that the Veteran does not meet the criteria for a higher rating. Specifically, the June 2009 exam reveals normal ranges of motion, and no additional limitation of motion or loss of function due to pain, fatigue, weakness or incoordination. Similarly, the April 2013 examination reveals forward of 80 degrees, with pain at 70 degrees, with all other range of motion measurements being normal. The October 2015 examination reveals forward flexion to 90 degrees, which was limited to 80 degrees after repetitive testing. 

These findings do not support a 40 percent rating. Indeed, as noted by the AOJ in the July 2013 Supplemental Statement of the Case, they only warrant a 10 percent rating. However, with consideration of additional limitation of motion and functional loss due a variety of factors, such as pain, incoordination, weakness and instability, the Board finds the currently assigned 20 percent rating is warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The Board recognizes that the Veteran believes her pain warrants a higher rating, and understands that her low back disability has negatively impacted her quality of life; however, her current disability rating already accounts for pain and functional loss. See 38 C.F.R. §§ 4.71a, 4.40, 4.45, 4.59. In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine..." Id. § 4.71a. The Board emphasizes that, without any symptoms or difficulties associated with the low back disability, there would be no basis for a zero (0) percent compensable rating, let alone the assigned 20 percent rating. 

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the Veteran's low back disability. There are no additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code. Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. Accordingly, the Veteran's request for an increased rating is denied. 

B. Right Lower Extremity Disability

The Veteran contends she is entitled to higher rating for a right lower extremity disability. Her disability was rated as 10 percent disabling until October 6, 2015, pursuant to 38 C.F.R. § 4.124a, DC 8521. For reasons discussed herein, the Board finds a 20 percent rating is warranted from April 9, 2013, to October 5, 2015. Thereafter, her disability was recharacterized and rated as 40 percent disabling under DC 8520. The Board finds a rating in excess of 40 percent, from October 6, 2015, is not warranted. 

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. 38 C.F.R. § 4.6. The use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under DC 8521, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling. 38 C.F.R. § 4.124a.

The Veteran was afforded multiple examinations to assess the severity of her right lower extremity disability. The January 2011 examiner found the Veteran exhibited normal motor function, and her sensory and reflex exams were normal in the right and left lower extremities. Another exam was provided on April 9, 2013. At that time, the examiner noted moderate, intermittent, right lower extremity pain, with the sensory and reflex tests being normal for the lower extremities. The April 2013 facts are sufficient to grant a 20 percent rating, effective April 9, 2013.

During the pendency of this appeal, the Veteran was provided another examination on October 7, 2015. As a result of this examination, the Veteran's disability was recharacterized and rated as 40 percent disabling under DC 8520. The evidence does not support a higher rating. To warrant a 60 percent rating (the next highest rating), the evidence must show severe, incomplete paralysis, with marked muscular atrophy. In this case, the examiner rated the Veteran's condition as moderate, not severe, and found no evidence of muscle atrophy (as did not prior examiners). 

An additional rating for the popliteal nerve (common peroneal nerve), which is a branch of the sciatic nerve, cannot be assigned because such would violate the rule against pyramiding. Id. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). By analogy, one cannot receive compensation for an amputated hand, as well as an amputed finger on the same hand. 

For these reasons, the Board finds the preponderance of the evidence is against the claim. As such, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. Accordingly, the Veteran's request for an increased rating since October 6, 2015, is denied. 

C. Right Upper Extremity Disability

Throughout this appeal, the Veteran's right upper extremity disability was rated as 20 percent disabling under Diagnostic Code 8511. Since the record shows the Veteran is ambidextrous, the Board will only address ratings for the dominant (major) extremity. See 38 C.F.R. § 4.69. 

Under Diagnostic Code 8511, mild incomplete paralysis is rated as 20 percent disabling. 38 C.F.R. § 4.124a. A 40 percent rating is warranted for moderate incomplete paralysis, and 50 percent is warranted for severe incomplete paralysis. Id. 

The Veteran was afforded multiple examinations to assess the severity of her right upper extremity disability. Findings from the January 2011 examination show decreased motor strength on the right upper extremity (rated 4/5), and normal sensory and reflex functions. Based on symptoms of slightly decreased motor strength, a 20 percent rating was assigned for mild incomplete paralysis. The record does not support a higher rating until April 9, 2013. Findings from the April 2013 exam show decreased motor strength on the right upper extremity (rated 4/5), and normal sensory and reflex functions. In addition, the examiner noted constant, moderate right upper extremity pain. On these facts, the Board finds the evidence supports a 40 percent rating, effective April 9, 2013. 

A rating in excess of 40 percent is not warranted for any period after April 9, 2013, because there is no evidence the Veteran's right upper extremity disability ever rose to the level of (or was described as) severe, incomplete paralysis. 

In sum, the Board finds the Veteran is entitled to a 40 percent rating, but no higher, since April 9, 2013. The Board has considered all potentially applicable diagnostic codes, but finds there are no alternative or separate ratings that can be applied for the period on appeal. 


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied.

Entitlement to a 20 percent rating for a right lower extremity disability is granted from April 9, 2013, to October 5, 2015. 

Entitlement to a rating in excess of 40 percent for a right lower extremity disability, since October 6, 2015, is denied. 

Entitlement to a 40 percent rating for a right upper extremity disability is granted, effective April 9, 2013, but no higher. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


